Citation Nr: 1727689	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-13 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip disability, to include as secondary to service connected bilateral knee disability.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The evidence of record shows that the Veteran's bilateral hip disability is secondary to his service connected bilateral knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability, as secondary to service connected bilateral knee disability, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a), 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The regulations pertinent to the Veteran's service connection claim (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310) were initially provided to the Veteran in the March 2012 Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran claims service connection for a bilateral hip disability, to include as secondary to his service connected bilateral knee disability.  Specifically, stating in his December 2010 notice of disagreement that he walks with an abnormal gait due to his service connected bilateral knees.  He does not contend and the Board notes the evidence of record does not include any medical opinion otherwise relating the Veteran's bilateral hip disability directly to his active service.  

However, the Board finds the Veteran's bilateral hip disability is as likely as not secondary to his service-connected bilateral knee disability.  Indeed, a March 2010 private treatment record from orthopedic physician Dr. S., who began treating the Veteran for hip pain in August 2008, notes the Veteran had chronic calcification tendonitis/bursitis of the Ischia bursa and hamstring tendon at both hips.  "These are conditions that have developed over time and are associated with injuries and gait abnormalities.  [The Veteran] has known bilateral knee injuries that occurred during his military service."  He then opined that it was more likely than not that his bilateral hip disability was associated with his service connected bilateral knee injuries and subsequent gait abnormalities.  The Board finds the private opinion to be highly probative as it is clear Dr. S. was familiar with the Veteran's medical history as he had been treating him since August 2008 and provided an adequate rationale for his opinion.  

The Board acknowledges that the November 2010 and March 2017 VA examiners found it was less likely than not that his bilateral hip conditions were caused by or a result of his knees.  However, the Board finds there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for a bilateral hip disability is warranted. 


ORDER

Entitlement to service connection for a bilateral hip disability, to include as secondary to service connected bilateral knee disability is granted. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


